Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2 4 and 6 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: Applicants have provided evidence that the 24-hr accumulated skin permeation of ropinirole free form is significantly greater than the permeation rate in comparison with other desalting compounds (neutralization) or crystallization inhibitor compounds, such as sodium hydroxide, Sodium lactate and potassium hydroxide (shown in Examples 4-6 of the instant application). The closest prior art, Hamamoto et al., suggests several potassium compounds for generating potassium ion in the adhesive layer, including potassium hydrogen carbonate, and for permeability of a variety of drugs. However, Hamamoto does not clearly envisage employing potassium hydrogen carbonate in combination with ropinirole hydrochloride. The prior art of record does not motivate one of an ordinary skill in the art to particularly choose a combination of ropinirole free form or a pharmaceutically acceptable acid addition salt thereof and potassium hydrogen carbonate, in terms of potassium hydrogen carbonate is 1.0 to 2.5 moles relative to a content of 1.0 mole of ropinirole and/or the pharmaceutically acceptable acid addition salt thereof in terms of ropinirole free form, for providing an unexpectedly high skin permeation, compared to other potassium or sodium compounds. 

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611